Case 2:19-bk-13347-EPB   Doc 27 Filed 03/25/20 Entered 03/25/20 16:42:34   Desc
                          Main Document    Page 1 of 5
Case 2:19-bk-13347-EPB   Doc 27 Filed 03/25/20 Entered 03/25/20 16:42:34   Desc
                          Main Document    Page 2 of 5
Case 2:19-bk-13347-EPB   Doc 27 Filed 03/25/20 Entered 03/25/20 16:42:34   Desc
                          Main Document    Page 3 of 5
Case 2:19-bk-13347-EPB   Doc 27 Filed 03/25/20 Entered 03/25/20 16:42:34   Desc
                          Main Document    Page 4 of 5
Case 2:19-bk-13347-EPB   Doc 27 Filed 03/25/20 Entered 03/25/20 16:42:34   Desc
                          Main Document    Page 5 of 5
